                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA,                        *
                                                  *
        v.                                        * CASE NO. RDB-17-0440
                                                  *
 BERNARD BROGDON,                                 *
                                                  *
             Defendant
                                            ...ooOoo...

                     CONSENT MOTION TO AMEND INDICTMENT

      Comes now the United States of America, by and through its Attorneys, Robert K. Hur,

United States Attorney for the District of Maryland, and Patricia McLane, Assistant United States

Attorney for said District, and counsel for the Defendant, hereby moves this Honorable Court for

an Order to Amend the Indictment.

       1. On April 18, 2017, the Grand Jury for the District of Maryland indicted the above-

captioned Defendant in a one-count Indictment for conspiracy to possess with intent to distribute

and distribute controlled substances charges.

       2. On October 11, 2018, the Court sentenced the Defendant to 37 months’ incarceration

and four years of supervised release. The Defendant noted at the sentencing that the Indictment

incorrectly spelled his name “Brogdon”. He indicated that the correct spelling of his name is

“Brogden”.

       3. Indictments may be amended for matters of form that do not alter an essential element

to the prejudice of the Defendant that may be corrected by amendment. United States v. Beldsoe,

898 F.2d 430, 432 (4th Cir. 1990). Here, the Government’s motion only addresses the numbering

of the counts in the Indictment, and is limited accordingly.

       4. Counsel for the Defendant, Gerald Ruter does not object to the moiton.
      Wherefore, the Government requests that the Indictment be amended to reflect correct

spelling of the Defendant’s name as “Brogden” rather than “Brogdon”.

                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney


                                         By: _______________________
                                             Patricia McLane
                                             Assistant United States Attorney

Filed ECF: October 12, 2018
                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA,                        *
                                                  *
        v.                                        * CASE NO. RDB-17-0440
                                                  *
 BERNARD BROGDON,                                 *
                                                  *
             Defendant                            *
                                            ...ooOoo...

                                            ORDER

      Upon consideration of the Government’s Consent Motion to Amend the Indictment, the

Court hereby finds that the proposed amendment is not substantive in nature and only addresses

a matter of form.

      Therefore, it is HEREBY ORDERED on this ___ day of October 2018, that the Indictment

filed in this matter be amended so that the Defendant’s last name is correctly spelled as “Brogden”

rather than “Brogdon”.

                                                        _____________________________
                                                        Hon. Richard D. Bennett
                                                        United States District Court Judge
